Case 19-10670-amc            Doc 52      Filed 06/01/20 Entered 06/01/20 12:55:33                    Desc Main
                                         Document     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


Bobby M. Allen                                                                   CHAPTER 13
                                    Debtor(s)

PENNSYLVANIA HOUSING FINANCE AGENCY
                Moving Party
          vs.                                                                 NO. 19-10670 AMC

Bobby M. Allen
                                    Debtor(s)

William C. Miller Esq.
                                    Trustee

         STIPULATION RESOLVING DEBTOR’S MOTION TO DETERMINE THE
                   JUNE 24, 2019 POST-PETITION FEE NOTICE

         AND NOW, it is hereby stipulated and agreed by and between the undersigned as follows:

         1.       On June 24, 2019, Pennsylvania Housing Finance Agency (Secured Creditor) filed a post-

petition fee notice under Claim 10 in the total amount of $1,325.00 for its Proof of Claim, 410A, Objection,

and Plan Review.

         2.       Debtor filed a Motion to Determine the Validity of Secured Creditor’s post-petition fee

notice on May 2, 2020, disputing the amounts collectible.

         3.       The Parties have reviewed the claim in depth to come to a resolution of this matter.

         4.       Though Secured Creditor does not agree to the merits of Debtor's Motion, Secured Creditor

has agreed to this resolution to avoid costly litigation.

         5.       This Stipulation is without any admission of wrongdoing by either party.

         6.       Within thirty (30) days of the filing of this Stipulation, Secured Creditor shall withdraw the

June 24, 2019 post-petition fee notice from the claims register.

         7.       Further, Secured Creditor shall deem the amounts listed as non-recoverable and non-

chargeable to Debtor’s loan.

         8.       The parties agree that a facsimile signature shall be considered an original signature.
Case 19-10670-amc           Doc 52      Filed 06/01/20 Entered 06/01/20 12:55:33                Desc Main
                                        Document     Page 2 of 2


        9.       Debtor’s Objection to Secured Creditor’s Proof of Claim is hereby resolved as moot.


Date:   May 28, 2020                               By: /s/Rebecca A. Solarz, Esq.
                                                        Rebecca A. Solarz, Esq.
                                                        Attorney for Secured Creditor


Date: .BZ                                     T"MGPOTP(.BESJE
                                                   _____________________________
                                                   Alfonso G. Madrid
                                                   Attorney for Debtor(s)


Approved by the Court this         day of                          , 2020. However, the court retains
discretion regarding entry of any further order.


  Date: June 1, 2020
                                                   Bankruptcy Judge
                                                   Ashely M. Chan
